Name: Commission Regulation (EEC) No 684/88 of 16 March 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3 . 88 Official Journal of the European Communities No L 71 /23 COMMISSION REGULATION (EEC) No 684/88 of 16 March 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 Hie unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1988 . For the Commission COCKFIELD Vice-President (&lt;) OJ No L 154, 13 . 6. 1981 , p . 26 . ft OJ No L 355, 17. 12. 1987, p . 19 . No L 71 /24 Official Journal of the European Communities 17. 3. 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 28,22 1 222 223,37 58,38 198,92 4 698 21,84 43 357 65,64 18,99 1.20 0702 00 10 0702 00 90 Tomatoes 83,25 3 606 658,78 172,18 586,66 13 857 64,42 127 872 193,61 56,00 1.30 0703 10 19 Onions (other than sets) 12,19 528 96,53 25,23 85,96 2 030 9,44 18 737 28,36 8,20 1.40 0703 20 00 Garlic 102,41 4 436 810,40 211,82 721,69 17 047 79,25 157 303 238,17 68,89 1.50 ex 0703 90 00 Leeks 32,90 1 425 260,35 68,05 231,85 5 476 25,46 50 535 76,51 22,13 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 22,70 980 179,18 46,90 158,67 3 757 17,60 34 562 52,66 15,66 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 163,88 7 099 1 296,78 338,94 1 154,83 27 278 126,81 251 712 381,11 110,24 1.100 ex 0704 90 90 Chinese cabbage 68,99 2 988 545,91 142,68 486,15 11 483 53,38 105 964 160,44 46,41 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 93,52 4 051 740,06 193,43 659,04 15 567 72,37 143 649 217,49 62^1 1.120 ex 0705 29 00 Endives 46,97 2 034 371,68 97,14 330,99 7818 36,34 72 145 109,23 31,59 1.130 ex 0706 10 00 Carrots 25,11 1 088 198,76 51,95 177,01 4 181 19,43 38 581 58,41 16,89 1.140 ex 0706 90 90 Radishes 69,43 3 007 549,40 143,60 489,26 11 556 53,72 106 641 161,46 46,70 1.150 0707 00 11 0707 00 19 Cucumbers 79,24 3 433 627,07 163,90 558,43 13 190 61,32 121 719 184,29 53,31 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 129,07 5 591 1 021,36 266,96 909,56 21 484 99,88 198 251 300,17 86,83 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 174,07 7 541 1 377,40 360,02 1 226,63 28 974 134,70 267 361 404,81 117,09 1.180 , ex 0708 90 00 Broad beans 56,24 2 436 445,07 116,33 396,35 9 362 43,52 86 390 130,80 37,83 1.190 0709 10 00 Globe artichokes 96,47 4 179 763,36 199,52 679,80 16 057 74,65 148 172 224,34 64,89 1.200 I Asparagus \ \ IIIlll\ \ 1.200.1 ex 0709 20 00  green 336,51 14 578 2 662,84 696,00 2 371,35 56 014 260,41 516 869 782,58 226,38 1.200.2 ex 0709 20 00  other 214,25 9 281 1 695,39 443,13 1 509,81 35 663 165,80 329 084 498,26 144,13 1.210 0709 30 00 Aubergines (egg-plants) 109,44 4 741 866,05 226,36 771,25 18 217 84,69 168 105 254,52 73,62 1.220 ex 0709 40 00 Celery stalks and leaves 46,49 2014 367,93 96,16 327,65 7 739 35,98 71 417 108,13 31,27 1.230 0709 51 30 Chantarelles 380,81 16 444 3 035,75 791,09 2 634,74 60 745 294,66 570 911 890,27 264,14 1.240 0709 60 10 Sweet peppers 107,13 4 641 847,71 221,57 754,91 17 832 82,90 164 544 249,13 72,06 1.250 0709 90 50 Fennel 25,26 1 094 199,87 52,24 177,99 4 204 19,54 38 797 58,74 16,99 1.260 0709 90 70 Courgettes 36,99 1 602 292,75 76,51 260,70 6 158 28,62 56 824 86,03 24,88 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 86,60 3 752 685,31 179,12 610,30 14416 67,02 133 023 201,41 58,26 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 53,32 2 309 421,92 110,28 375,73 8 875 41,26 81 897 123,99 35,86 2.30 ex 0804 30 00 Pineapples, fresh 51,70 2239 409,10 106,93 364,32 8.605 40,00 79 409 120,23 34,77 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 135,63 5 875 1 073,23 280,51 955,75 22 576 104,95 208 320 315,41 91,24 2.50 ex 0804 50 00 Guavas and mangoes, fresh 175,60 7 607 1 389,56 363,19 1 237,45 29 230 135,89 269 720 408,38 118,13 2.60 Sweet oranges, fresh : ll\ llIlIIIlIlIIII 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 44,31 1 919 350,64 91,65 312,26 7 376 34,29 68 062 103,05 29,81 17. 3. 88 Official Journal of the European Communities No L 71 /25 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.602 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 35,68 1 546 282,38 73,80 251,47 5 940 27,61 54812 82,99 24,00 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 38,56 1 670 305,14 79,75 271,74 6 418 29,84 59 230 89,68 25,94 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10 Clementines 94,36 4 087 746,67 195,16 664,93 15 706 73,02 144 932 219,44 63,47 2.70.2 ex 0805 20 30 Monreales and Satsumas 54,85 2 376 434,08 113,45 386,56 9 131 42,45 84 257 127,57 36,90 2.70.3 ex 0805 20 50 Mandarins and Wilkings 67,36 2918 533,06 139,32 474,71 11 213 52,13 103 469 156,66 45,31 2.70.4 ex 0805 20 70 Tangerines and others 75,50 3 270 597,45 156,15 532,05 12 567 58,42 115 968 175,58 50,79 ex 0805 20 90ll||IlIll llIlIl\ II 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 41,49 1 797 328,36 85,82 292,41 6 907 32,11 63 736 96,50 27,91 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 132,99 5 761 1 052,34 275,05 937,15 22 136 102,91 204 265 309,27 89,46 2.90 Grapefruit, fresh : \ \ \ ll\ \ \ \ 2.90.1 ex 0805 40 00  white 37,15 1 609 294,03 76,85 , 261,85 6 185 28,75 57 073 86,41 24,99 2.90.2 ex 0805 40 00  pink 52,13 2 258 412,54 107,82 367,38 8 678 40,34 80 076 121,24 35,07 2.100 0806 10 11 Table grapes 122,03 5 286 965,62 252,39 859,92 20 312 94,43 187 432 283,79 82,09 l 0806 10 15 l l.IIlIll llll\ l \ 0806 10 19llIl\ \\\ IlI\ 2.110 0807 10 10 Water-melons 28,08 1 212 224,02 57,91 196,89 4 556 21,77 42 751 65,15 19,38 2.120 Melons (other than water ­ melons) 2.120.1 ex 0807 10 90  Amarillo, ,Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 92,03 3 987 728,26 190,34 648,54 15319 71,22 141 358 214,03 61,91 2.120.2 ex 0807 10 90  Other 148,93 6 452 1 178,48 308,02 1 049,48 24 790 115,25 228 749 346,34 100,18 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 56,30 2 439 445,57 116,46 396,79 9 372 43,57 86 487 130,94 37,87 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 59,81 2 591 473,27 123,70 421,47 9 955 46,28 91 865 139,09 40,23 2.150 0809 10 00 Apricots 121,16 5 229 958,33 250,23 843,61 19 937 94,12 184 276 281,02 84,33 2.160 0809 20 10 0809 20 90 Cherries 115,53 4 978 911,55 240,12 799,31 18 105 89,61 173 756 270,27 80,21 2.170 ex 0809 30 00 Peaches 167,73 7 266 1 327,30 346,92 1 182,01 27 920 129,80 257 636 390,08 112,84 2.180 ex 0809 30 00 Nectarines 142,77 6 185 1 129,76 295,29 1 006,09 23 765 110,48 219 292 332,02 96,04 2.190 0809 40 1 1 0809 40 19 Plums 114,04 4 940 902,41 235,86 803,63 18 982 88,25 175 162 265,21 76,71 2.200 0810 10 10 0810 10 90 Strawberries 224,40 ' 9 721 1 775,68 464,12 1 58130 37 352 173,65 344 668 521,85 150,95 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus) 155,23 6 688 1 240,23 322,25 1 074,37 24 633 120,26 232 567 362,70 108,08 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 140,15 6 071 1 109,05 289,88 987,65 23 329 108,46 215 273 325,94 94,28 2.230 ex 0810 90 90 Pomegranates 51,26 2 213 406,77 105,84 357,82 8 456 39,85 77 884 118,89 35,56 2.240 ex 0810 90 90 Khakis 89,66 3 884 709,47 185,44 631,81 14 924 69,38 137 712 208,51 60,31 2.250 ex 0810 90 90 Lychees 156,22 6 767 1 236,18 323,10 1 100,86 26 003 120,89 239 948 363,30 105,09